Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:20-cv-03747

 KEVIN O’ROURKE, et al.,

 Plaintiffs,

 v.

 DOMINION VOTING SYSTEMS INC., et al.,

 Defendants.


               PLAINTIFFS’ JOINT RESPONSE TO MOTION FOR SANCTIONS
                    FILED BY DEFENDANTS CTCL AND FACEBOOK


         COMES NOW Plaintiffs’ counsel, and hereby submits the following Combined

 Response to Motions for Sanctions filed by Defendants, FACEBOOK, INC. (Facebook), and

 CENTER FOR TECHNOLOGY AND CIVIC LIFE (CTCL), and hereby respectfully requests

 that the Court deny the motions, and award undersigned counsel reasonable attorney fees for the

 time necessary to respond, and any other sanction that this Court deems just under the

 circumstances.

 I.      STATEMENT OF THE CASE

         On December 22, 2020, Plaintiffs filed their Complaint, which named Facebook and

 CTCL as Defendants, and other state actors regarding the 2020 Presidential election. Plaintiffs

 claimed that the CEO of Facebook, Defendant, Mark Zuckerberg, and his wife, Defendant,

 Priscilla Chan, donated over 350 million dollars to CTCL in a concerted effort to unduly

 influence the 2020 Presidential election to the benefit of one candidate, then former Vice

 President, Joseph Biden, over the incumbent President, Donald Trump.



                                                 1
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 2 of 20




          CTCL was a relatively small non-profit organization until 2020, when, after and during

 the time it was receiving hundreds of millions of dollars from Mr. Zuckerberg and Ms. Chan, it

 started operating all over the country, in over 28 states and 2,500 jurisdictions, including

 Colorado, despite not being registered to do business outside of Illinois. All of this was alleged in

 the Complaint, with footnotes to establish where reasonable citation to the information may be

 found.

          Facebook worked directly with CTCL to provide financial and technical know-how and

 assistance, and also worked separately to use its monopolistic power to censor and shape the

 media narrative to provide cover for the scheme.

          The Navarro Reports are instructive:

          Key methods used by the Democrat Party to strategically game America’s
          presidential election included . . . the aggressive use of so-called “public-private
          partnerships” to commandeer and manipulate the election process in key
          Democrat strongholds such as Wayne County, Michigan and Dane County,
          Wisconsin.

          *      *       *

          Zuckerberg money–nearly half a billion dollars–helped engineer what was
          effectively a hostile Democrat Party “public-private partnership” takeover of what
          should otherwise be a nonpartisan election process in key Democrat strongholds
          such as Wayne County, Michigan and Dane County, Wisconsin.

 Navarro Report Vol. 2, Art of the Steal, (Jan. 5, 2021).

          Accordingly, the allegations contained in the Complaint and Amended Complaint were

 supported by the findings of this report. All the Navarro Reports were cited in the Amended

 Complaint. In that regard, the reports were listed in the Plaintiffs’ requests for judicial notice

 only as an acknowledgment of their existence, in so far as Plaintiffs’ counsel were reasonably

 relying on the information—which would be more fully investigated during the discovery

 process.



                                                    2
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 3 of 20




        Other plaintiffs in multiple settings objected to the participation of CTCL, and filed

 lawsuits against government officials seeking to stop acceptance of the funds. Often those cases

 were dismissed. Plaintiffs’ counsel specifically address the dismissal of Wis. Voters All. V. City

 of Racine, 1:20-cv-1487, in its response to CTCL’s motion to dismiss. Doc. 64, p. 11. There,

 Plaintiffs’ counsel cited the actual order of dismissal, but stated, “However, those lawsuits were

 directed at persons in their official capacity, and seeking injunctive relief under 42 U.S.C. §

 1983.” Id.

        Undersigned counsel tracked those cases on a daily basis. Once the 2020 Presidential

 election was over, the appeals became moot, and the cases reflected the tone set by other courts

 in denying similar requests for relief. However, from the beginning of this matter, Plaintiffs were

 not requesting such similar relief. The damage had already been done. The election was over.

 II.    PLAINTIFFS’ INJURIES ARE DISTINCT FROM THE GENERAL
        POPULATION

        The events that have transpired over the last six months have proven the Plaintiffs’

 claims, and illustrated the damages caused by the Defendants. The country is dangerously

 divided. The Plaintiffs did not cause that. They are observing it happen in real time. Counsel for

 Plaintiffs filed its Request for Judicial Notice (Doc. 90) out of sense of courtesy and

 transparency. Accordingly, the documents, books, articles, affidavits and other information

 contained in the request for judicial notice were cited as information, upon which the Plaintiffs

 were reasonably relying. Most of the cases were already outlined in Plaintiffs’ other pleadings.

 How that gets translated into a nefarious act of counsel is staggering and confusing. New facts

 are developing daily that further support the Plaintiffs’ claims.




                                                   3
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 4 of 20




        The Plaintiffs were entitled to bring their claims, and the facts that support them. It is up

 to a fact finder to determine their veracity. The cases cited by Plaintiffs factually support their

 theory of liability, and standing to bring their claims against these Defendants.

        The information cited are matters in the public record that establish genuine issues of

 material fact. The Defendants can dismiss Mike Lindell and his company, but that is not the

 point. Expert witness statements are all attached to these complaints. Anyone can read them. An

 objective fact finder would read them. Having read the reports, independent of anything further

 alleged by Mike Lindell, the information is relevant. It informs the population—maybe to the

 chagrin of the Defendants (who so quickly want to dismiss this information as hyperbole), but

 neither the Defendants, nor the courts, nor the government get to decide what the facts are. That

 is up the fact finder. Plaintiffs were in the pleadings stage before the case was dismissed for lack

 of standing. None of the factual issues have been determined by this Court.

        Patrick Byrne’s book, The Deep Rig, outlines, in detail, with expert reports throughout,

 how the 2020 Presidential election was unfairly influenced. One can shake a finger at Mr. Byrne

 and call him a charlatan, or one could review the information provided and determine that there

 are genuine issues of fact. Most of the information contained in the book is already in the

 Plaintiffs’ Complaint and Amended Complaint, in one form or another. That is because

 Plaintiffs’ counsel, their staff, and others, tireless poured over the information as reported

 through media outlets and other case filings, as it developed.

        By the time of the filing of Plaintiffs’ complaint, the unconstitutional conduct had been

 completed and injuries sustained. Since then, countless articles and information have poured

 forth concerning the integrity of the 2020 Presidential election. The forensic audit happening in

 Maricopa County, Arizona, establishes this fact. Each Defendant played its role to unlawfully

 influence the 2020 Presidential election, and each is being exposed for their conduct. The

                                                   4
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 5 of 20




 Plaintiffs outlined all of this in their original Complaint, with citations to the source of the

 information.

 III.    PLAINTIFFS’ DAMAGES ARE CLEARLY TRACEABLE TO DEFENDANTS

         This Presidential election has been challenged like no other in recent history.

 Complaining about the government’s administration of the election is a generalized grievance.

 However, by examining the conduct of Defendants, Facebook and CTCL, leading up to, during,

 and after the Election, the injury to the Plaintiffs is easily discernable. These Defendants caused

 a specific injury to all the Plaintiffs similar to that suffered by every registered voter. The issue is

 whether the Plaintiffs, individually and as members of a class of registered voters, had standing

 to file their claim for damages against these Defendants for the specific conduct alleged.

         Undersigned counsel believed the Plaintiffs had standing to pursue their claims, and still

 believe that their independent rights have been violated along with the rights of others. There are

 tens of millions of other registered voters who have also been damaged. Just because many

 people’s rights were burdened does not mean the damage simply transforms into a generalized

 grievance.

         As part of the request for judicial notice, Plaintiffs’ counsel cited the new case of

 Prujansky, et al., v. Wolfe, et al., which was filed on April 21, 2021, before the Wisconsin

 Election Commission, referenced under case number, EL21-29. There, the plaintiffs filed their

 compliant against individual government officials, not CTCL, for actions taken with the City of

 Racine.1 However, the factual allegations, put forth by the lawyers and sworn to by the Plaintiffs,



 1
   See also Carlstedt, et al., v. Wolfe, et al., EL 21-24 (Apr. 12, 2021) (regarding CTCL and the
 City of Green Bay); Thomas, et al., v. Wolfe, et al. EL 21-30 (May 3, 2021) (regarding CTCL
 and the City of Kenosha); Werner, et al., v. Wolfe, et al., EL 21-31 (May 10, 2021) (regarding
 CTCL and the City of Milwaukee); and Liu, et al., v. Wolfe, et al., EL 21-33 (May 27, 2021)
 (regarding CTCL and the City of Madison).

                                                    5
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 6 of 20




 specifically outline how CTCL operated at the local level to exert its improper influence over the

 election process. That case is ongoing. However, the factual basis is similar and supportive of the

 allegations contained in the Complaint, Amended Complaint, and response to CTCL’s motion to

 dismiss.

        This Court has dismissed Plaintiffs’ claims for lack of standing, but has not made factual

 findings absolving the conduct of CTCL or Facebook. Defendants, however, are using this

 opportunity to disparage and personally attack counsel for Plaintiffs.

 IV.    PLAINTIFFS’ CLAIMS ARE CORROBORATED BY SEVERAL OTHER CASES

        Plaintiffs’ counsel did not plagiarize other material. The whole of the original Complaint

 is cited with footnotes. For example, when information was outlined from the pleading filed by

 the State of Texas in the U.S. Supreme Court, the tense and/or wording was changed, and the

 information was cited throughout as to the exact paragraph where the information could be

 found. Additionally, the State of Texas filed over one thousand pages of other information in the

 form of an Appendix. The information contained in the Appendix exists, and is supportive of the

 Plaintiffs’ claims. The affidavits submitted were under oath and, if believed, create material

 issues of fact concerning widespread, systemic fraud, organized at an extremely high level, all of

 which was to the benefit of one candidate, over the other.

 V.     PLAINTIFFS’ CLAIMS ARE NOT A GENERALIZED GRIEVANCE

        In its order of dismissal, this Court cited Moore v. Circosta, a district court case from

 North Carolina concerning claims brought by a number of plaintiffs that “sought an injunction

 against the enforcement and distribution of several Numbered Memoranda issued by the North

 Carolina State Board of Elections pertaining to absentee voting.” Moore v. Circosta, 297

 F.Supp.3d 289, 297 (M.D.N.C.). There the court found that ‘“[i]t would over-simplify the

 standing analysis to conclude that no state-wide election law is subject to challenge simply

                                                  6
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 7 of 20




 because it affects all voters.’” Id. at 312 (quoting Martel v. Condos, 487 F.Supp.3d 247, 252

 (Dist. D. Del. 2020). Notably, the district found standing for certain Plaintiffs who had

 “articulated an injury in fact for an arbitrary and disparate treatment claim.” Id. at 312-313. In

 fact, the district court ultimately found that the plaintiffs had demonstrated a likelihood of

 success on the merits in proving disparate treatment may result from the defendants’ actions. Id.

 at 318. Nonetheless, although the court believed “the unequal treatment of voters and the

 resulting Equal Protection violations as found should be enjoined,” the “court [was] of the

 opinion that it [was] required to find that injunctive relief should be denied at this late date, even

 in the face of what appears to be clear violations.” Id. at 331.

        The Moore case demonstrates the vast differences between the line of cases that are

 decided involving injunctive relief, against one for damages. The Moore case is exactly what

 counsel for Plaintiffs was talking about when confronted by the Court at the hearing on the

 motion to dismiss.

        This same rationale holds true for the other cases cited by the Defendants. In Lance v.

 Coffman, four Colorado citizens sued the Colorado Secretary of State, in his official capacity,

 challenging the state’s supreme court interpretation of a section of the Colorado Constitution as a

 violation of their rights under the Elections Clause. In that case, the Supreme Court identified a

 generalized grievance as when a plaintiff seeks to assert “only the right, possessed by every

 citizen, to require that the Government be administered according to law and that the public

 moneys be not wasted.” 549 U.S. 437, 439 (2007) (per curiam) (quoting Fairchild v. Hughes,

 258 U.S. 126, 129 (1922)). This case is a damages case against private companies that

 transformed into state actors through their own conduct. Plaintiffs’ counsel respects this Court’s

 decision, but respectfully disagrees with its conclusions.




                                                   7
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 8 of 20




        In Wood v. Raffensperger, 981 F.3d 1307, 1314 (11th Cir. 2020), a private citizen sued

 the secretary of state regarding the latter’s participation in settlement agreement with a voter’s

 rights group, which he claimed violated Georgia’s election law and the constitution. The plaintiff

 requested that the federal court enjoin a sovereign state. That plaintiff did not have standing to

 make such a request. His claimed interest in ensuring that only lawful ballots are counted was a

 generalized grievance. Nonetheless, the facts alleged in the plaintiff’s complaint were not

 litigated as matters of facts. However, any reasonable investigation into the veracity of the

 factual allegations would conclude that there are genuine issues of material fact.

        Accordingly, if the secretary state does violate the constitution, and those violations

 damage registered voters across the country, how could the conduct not be the basis of a claim

 from those who were damaged—even if it was a lot of people? Even with that, however,

 Plaintiffs claims, here, go far beyond the facts alleged by Mr. Woods, and others.

        In its motion to dismiss, CTCL cites the failed case of Wisconsin Voters All. v. Pence, 20

 Civ. 3791, 2021 WL 686359 (D.D.C. Feb. 19, 2021). There, several plaintiffs sued the Vice-

 President, the House of Representatives, the U.S. Senate, the Electoral College, and several

 governors and speakers of the House of Representatives from several states, all in their official

 capacity. The suit was filed “seven weeks after the election,” and the by January 4, 2021, the

 district found that the Plaintiffs “failure to make any effort to serve or formally notify any

 Defendant—even after reminder by the Court in its Minute Order—render[ed] it difficult to

 believe that the suit is meant seriously.” ECF No. 10, Memorandum Opinion, p. 6.

        There, the plaintiff approached a district court with a belief that they had standing to

 bring “constitutional claims to ensure that Presidential elections are constitutionally conducted

 by Defendants.” ECF No. 1, Complaint, ¶ 30. The plaintiffs were asking for injunctive relief,

 which the district court correctly noted was an extraordinary remedy never awarded as of right.

                                                   8
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 9 of 20




 ECF No. 10, Memorandum Opinion, p. 2. There, plaintiffs were also requesting that, among

 other things, that the district court issue a declaratory judgment that certain federal and state

 statutes were unconstitutional and that the defendants had violated the rights of the plaintiff

 voters. The plaintiffs further asked that the district court enjoin “the Vice President and U.S.

 Congress, in the current and future elections, from counting Presidential elector votes from states

 unless their respective state legislatures vote affirmatively in a post-election vote to certify their

 Presidential electors.” ECF No. 1, Complaint, Prayer for Relief ¶¶ A-G.

         The district court was in no position to issue such an order before the Electoral College

 met on January 6, 2021. The case was doomed and misguided from the start. However, simply

 because a set of plaintiffs strain a court to its limits, and ask for relief not cognizable in law, does

 not mean Plaintiffs, here, are forever foreclosed from suing in another format, concerning

 damages for the behavior of these Defendants. Those plaintiffs were asking for a court order to

 stop the Congress from fulfilling its constitutional duty. Plaintiffs here have done nothing close

 to that. As has been stated on numerous occasions, Plaintiffs have sued private companies as

 state actors for their conduct in unduly and unfairly influencing and, frankly, subverting the will

 of the voters in the 2020 Presidential election—not for some extraordinary relief that Plaintiffs

 cannot claim and the district court has no authority to enter. In that case, the district court noted

 that the Attorney’s declaration “correctly notes that a suit against a state official in his official

 capacity can be regarded as a suit against a state itself.” ECF No. 23, Order, p. 2.

         Here, Plaintiffs named any persons who held office in their respective individual

 capacity, only. As stated many times throughout the Complaint and Amended Complaint, if a

 person, acting under color of his or her official capacity violates the Constitution, that person

 becomes liable in his or her individual capacity, and is stripped of his or her official capacity.




                                                    9
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 10 of 20




        Accordingly, no suit was ever filed against a state, nor was a person sued in his or her

 official capacity. In that regard, counsel for Plaintiffs dismissed the named state politicians

 precisely because none of them waived personal jurisdiction, and Plaintiffs’ counsel could not

 with certainty advise their clients that they going to be successful obtaining personal jurisdiction

 over the parties dismissed. Those parties could have waived personal jurisdiction, and because

 they were all responsible for allowing a Colorado company, i.e., Dominion, to administer all or

 some of their respective state’s general election, Colorado’s long-arm stature may have very well

 applied to each of them. However, that issue was resolved fairly and efficiently, all within two

 months from the service of those dismissed Defendants. None of them were required to respond

 to frivolous pleadings, nor did the Plaintiffs make any requests for extraordinary relief.

        The election is over and there is nothing the Plaintiffs can do to change it. What can this

 district court do? Answer: Nothing—except hear the claims of those who were damaged by the

 unconstitutional conduct of the Defendants, over whom this Court has personal jurisdiction, i.e.,

 Dominion, CTCL, Facebook and any other party so properly joined.

 VI.    PLAINTIFFS ASSERTED GOOD FAITH ARGUMENTS FOR STANDING

        CTCL claims that “Plaintiffs’ counsel willfully and repeatedly disregarded a solid wall of

 precedent that any reasonable lawyer would understand to unequivocally preclude Article III

 standing.” Doc. 102, p. 9. However, the precedent set by other cases are clearly distinguishable

 from the present case, wherein the plaintiffs were suing state officials in their official capacity

 for injunctive relief. Those cases did not involve CTCL and/or Facebook as parties, were

 improperly plead, or were otherwise insufficient for a federal court to entertain injunctive relief.

        In Collins v. Daniels, 916 F.3d 1302, 1311 (10th Cir. 2019), the “Plaintiffs sued the New

 Mexico Supreme Court, the Second Judicial District Court, and the Bernalillo County

 Metropolitan Court for declaratory and injunctive relief.” The plaintiffs also sued the justices of

                                                   10
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 11 of 20




 the New Mexico Supreme Court and other court executive officers “in their individual capacities

 for damages…” Id. There, plaintiffs claimed to have “associational standing,” and “third-party

 standing to assert the constitutional rights of potential customers [who will be] denied bail.” Id.

 at 1312. The 10th Circuit found that the plaintiffs did not have associational standing because its

 members “are not criminal defendants” and “do not possess the Eighth and Fourteenth

 Amendment rights asserted in Plaintiffs’ complaint.” Further, the court determined that the

 majority of the plaintiffs lacked third-party standing because those plaintiff “and its members

 have ‘no relationship at all [citation] with ‘potential customers denied bail’” under the

 challenged rule. Id. (quoting Kowalski v. Tasmer, 543 U.S. 125, 131 (2004)). Plaintiff Collins

 was “the only Plaintiff with standing, but Defendants are immune to her claims” under the

 doctrine of judicial immunity. Id. at 1318-1319. With regard to sanctions, the Court of Appeals

 upheld the trial courts grant of sanctions, as the “Plaintiffs standing arguments ignored

 controlling precedent.” Id. at 1321. Additionally, “Plaintiffs’ arguments regarding immunity

 suffer[ed] from similar infirmities.” Id.

        Here, there is no similar case from the U.S. Supreme Court that has a set of similar

 circumstances involving Facebook and CTCL’s unconstitutional conduct regarding the 2020

 Presidential election. Facebook alleges that this case is a “copycat” of other cases that were

 dismissed. Plaintiffs’ counsel is not aware of any case involving Facebook that was recently

 dismissed concerning its conduct in this last general election—and the cases involving CTCL

 have been discussed and distinguished. In fact, on the day of the hearing on the motion to

 dismiss, the non-profit group, Judicial Watch, revealed “that it received 540 pages and a

 supplemental four pages of documents for the office of the Secretary of State of California

 revealing how state officials pressured media companies (Twitter, Facebook, Google (You




                                                  11
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 12 of 20




 Tube)) to censor posts about the 2020 election.” 2 This is one of multiple examples of how

 Facebook cooperates with government and Democrat officials to censor information. Ordinarily,

 this may be lawful, under the protections provided by 47 U.S.C. 230. However, noting the

 conduct of Facebook’s CEO, Mark Zuckerberg, as outlined in the Complaint and Amended

 Complaint, Facebook became a tool of Mr. Zuckerberg’s unconstitutional conduct and

 involvement in the 2020 Presidential election.

            The theory of the Plaintiffs is not that “any registered voter, anywhere in the country,

 whether they actually voted, can file suit in any federal court against anyone who they believe

 did anything improper affecting a presidential election.” See Doc.102, p. 9. The Plaintiffs theory

 is that as registered voters from across the country, they have standing in Colorado to sue

 Facebook and CTCL for their specific state action, which affected the outcome of the 2020

 Presidential election.

            Conversely, the Defendants seem to argue that no one has standing to object to their

 conduct, no matter what it is, and no matter how it unconstitutionally affected the outcome of the

 2020 Presidential election. Further, the concept that Facebook and CTCL’s conduct was so

 pervasive that any objection to the damage caused to voters injury to transform into a generalized

 grievance is not based upon the cases involving that doctrine. The “veritable tsunami” of

 precedent are all the same. None of the cases involve Facebook, CTCL or Dominion, yet every

 single one of them involve plaintiffs suing municipalities, officers and/or election commissions

 in their official capacity for injunctive relief.

            CTCL alleges that Plaintiffs “filed a proposed amended complaint that made no effort

 whatsoever—that did not even try—to remedy the glaring Article III deficiency.” Doc. 102, p.



 2
     https://www.judicialwatch.org/press-releases/ca-state-officials-big-tech/

                                                             12
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 13 of 20




 10. However, Plaintiffs never conceded that the original Complaint did not establish standing.

 Plaintiffs filed an amended complaint to update and further expand the factual basis for the case,

 and to add the additional Plaintiffs that wished to join the lawsuit. See Declaration of Counsel,

 Doc. 48, Ex. 3. At that juncture, the affidavits were not attached so as to specifically not require

 the Court and counsel to pour over hundreds of affidavits claiming injury. Simply put, the

 Amended Complaint had not even been accepted by the Court, and was accordingly not subject

 to any motion to dismiss, at that time, by anybody.

        Additionally, by the time of the hearing on the motion to dismiss, counsel for Plaintiff

 had received over 500 affidavits from registered voters from 48 states. Of course there was an

 element of a generalized grievance. But each affidavit was signed, under oath, as a testament to

 the damage incurred by those wishing to join. Before the hearing, Plaintiffs’ counsel met and

 conferred with defense counsel regarding the joining of the additional Plaintiffs. However, on the

 eve of the hearing, Plaintiffs’ counsel was also desirous of outlining the documents and case

 filings that it was relying upon for purposes of the hearing. Instead of attaching thousands of

 pages of expert reports, other complaints, law review articles and documentaries, counsel for the

 Plaintiffs took the time necessary to correctly cite the material it was relying upon in its motion

 for judicial notice. Plaintiffs was not requesting the Court to take judicial notice of the facts as

 alleged in the cases and other information, but that the material, in fact, does exists.

        At no time did Plaintiffs’ counsel lack candor with the Court. Plaintiffs’ counsel noted

 that Texas v. Pennsylvania had been dismissed. There, the holding stands for the proposition that

 one, or several other sovereign states, do not have standing, even on behalf of their own

 constituents, to request relief sought. The holding does not stand for the proposition that

 registered voters, all of whom have a national right to vote for President, cannot sue private

 companies that act under color of authority to compromise their rights.

                                                   13
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 14 of 20




        Plaintiffs’ counsel articulated a credible and meaningful difference between the general

 public and every registered voter. The former does not have a right to vote for President. The

 latter does. Additionally, the definition of a generalized grievance centers around citizens that

 sue to require government to perform its duty.

        With regard to a concrete and particularized injury, at a minimum, Plaintiffs suffered

 nominal damages. Every constitutional right violation infers damage. The issue concerning

 standing is based upon who incurred the damage. Here, it is the registered voters, of whom over

 150 have appeared, with an additional 350, who also claim to have been damaged.

 VII.   PLAINTIFFS’ COUNSEL DID NOT HAVE AN IMPROPER MOTIVE FOR
        FILING THE CASE

        Facebook and CTCL claim that Plaintiffs’ counsel filed the case for an improper purpose.

 First, the Plaintiffs’ claims are not frivolous. CTCL and Facebook engaged in the conduct

 alleged in the Plaintiffs’ Complaint and Amended. Allegations regarding CTCL’s violations of

 the Help America Vote Act and the National Voter Registration Act are averments that CTCL can

 admit or deny. The violations of those statutes form only part of the basis of the Plaintiffs’ §

 1983 claims. The fact that another case outlined the same allegations does not vitiate the veracity

 of the allegation. Plus, Plaintiffs’ counsel specifically drew attention to the case cited by CTCL

 by placing it in a footnote in the allegations of fact concerning Wisconsin. Doc. 1, fn. 60-61.

 There is nothing to hide, or be ashamed of, there. The facts as alleged are true, to the best of

 counsel’s knowledge and belief, after reasonable inquiry.

        Further, the allegations were factual in nature, not legal. That case, again, was not against

 CTCL, but the City of Racine. The request was not for damages from CTCL to the Plaintiffs

 injured, but to enjoin a municipality. Plaintiffs, here, are not moving to enjoin the City of Racine.

 The claims and parties in that matter are different than this case. With that, if the facts alleged are



                                                   14
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 15 of 20




 true, another set of harmed parties are not precluded from making additional claims based upon

 those same facts as against the actual party causing the damage.

        CTCL complains Plaintiffs’ counsel improperly questioned CTCL’s legal capacity to

 enter into contracts outside of Illinois, and that it was gratuitous to challenge the deductibility of

 the so-called “contributions,” or seek an investigation. Of course, there should be an

 investigation concerning these so-called contributions, and an audit of where all the money was

 spent. Just because CTCL does not like public exposure of facts, does not mean that Plaintiffs’

 counsel is making “outrageous” or “defamatory claims.” The fact remains that CTCL is

 organized as a non-profit organization, and is registered to do business only in Illinois. The

 public record reflects that CTCL’s non-profit status requires that it not be for political purposes.

 Plaintiffs allege that CTCL’s grants were made for a political purpose. CTCL can deny the

 allegations, but facts indicate otherwise. Nonetheless, at this juncture, Plaintiffs’ counsel

 understands that the case has been dismissed for lack of standing, not because the averments are

 not supported by actual evidence.

        The fact that CTCL also complains about the timing of the lawsuit establishes its general

 misunderstanding of Plaintiffs’ claims. The case is not for injunctive relief. It is a damages case.

 Accordingly, there was no requirement that the case be file at any time before the expiration of

 the applicable statute of limitations. The facts indicate that a very powerful and rich billionaire,

 along with many others, conspired to unconstitutionally influence and determine the outcome of

 the 2020 Presidential election. COVID relief was thus the cover used to implement a series of

 election law changes, and other procedures, such as the use of ballot drop boxes, contractually

 mandated at the behest of CTCL.

        Concurrently, Facebook, as one of the most powerful media outlets in the world, actively

 supported the political ideology of its CEO, and censored some information, while advancing

                                                   15
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 16 of 20




 other information, in a concerted effort to beat President Trump and elect then former Vice-

 President Biden. If the shoe were on the other foot, it would be just as bad. Accordingly, the case

 is not about advocating “politically inflammatory claims,” but, to the contrary, holding the

 Defendants responsible for the overwhelming damage they have done to the integrity of our

 Presidential election process and, more specifically, provide at least partial compensation to

 registered voters whose rights were violated during the 2020 Presidential election by Defendants.

 VIII. PLAINTIFFS COUNSEL WAS REQUIRED UNDER RULE 23 TO INQUIRE AS
       TO WHETHER OTHER PLAINTIFFS EXIST AND HAD A FIRST
       AMENDMENT RIGHT TO SPEAK ABOUT IT.

        Facebook complains that Plaintiffs’ counsel constructed a website and took contributions

 to help pay for the costs of litigation. Plaintiffs’ counsel have a First Amendment right to speak,

 and accepting contributions to cover the costs of litigation. Neither is unethical or improper.

 None of the Plaintiffs were ever asked to donate to the expense of the litigation, not once. Nor

 were any promises made to anyone about collecting any damages on their behalf. On the other

 hand, if an individual freely wanted to contribute, he or she could. Counsel for Plaintiffs rented

 three additional offices and a dedicated phone line as a part of the litigation support. Thousands

 of people did contribute, in most cases anywhere from five to twenty dollars. Counsel for

 Plaintiffs spent enormous resources on a team of paralegals to check every notary, every voter

 registration and every identification, before accepting a client’s affidavit. Hundreds of real

 people who care deeply about this country and our voting process reached out to Plaintiffs’

 counsel, and our staff. One of the best ways to communicate was through the website, email and

 by making short videos. All of this is common practice in today’s world, and there is nothing

 illegal or unethical about how Plaintiffs’ counsel communicated with those interested in the suit,

 and the general public at large.




                                                  16
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 17 of 20




         Plaintiffs’ counsel never promised any compensation to anyone, and only used the

 moniker of damages of “one thousand dollars per registered voter” as a minimum reference as to

 what the actual damages are worth. Plaintiffs’ counsel assumes that all of this must be upsetting

 to opposing counsel. Their pleadings are fraught with accusations of improper conduct and

 insults. Yet, the truth is that the most treasured right that a person can have is to be able to vote

 for his or her President and Commander in Chief. That right is the basis of every other right. The

 President of the United States is the most powerful person in the country, and the right to vote

 for that person is priceless. Of course, at first, if a voter supports the candidate that ultimately

 succeeds, that person may be less willing to hear evidence of systemic fraud. That is normal.

 Conversely, just because Donald Trump was the one that lost, does not mean that everyone that

 supports voter integrity is a “Trump supporter” or right-wing conspiracy theorist associated with

 the so-called “Qanon” movement. Every registered voter is vested with the national right to vote

 for President. When that right is burdened to the degree that has been established by the

 evidence, here, and the facts lead to a conclusion that the results of the 2020 Presidential election

 may not be legitimate. As such, the voters must demand that those responsible be held

 accountable. That is the purpose of this lawsuit, which is ongoing, and is presently in the 10 th

 Circuit.

 IX.     RULE 23 GOVERNS CLASS ACTIONS

         Pursuant to Rule 23, one or more members of a class may sue as representative parties on

 behalf of all members only if the class is so numerous that joinder of all members is

 impracticable, there are questions of law or fact common to the class, the claims or defenses of

 the representative parties are typical of the claims or defenses of the class, and the representative

 parties will fairly and adequately protect the interest of the class. Fed.R.Civ.P. Rule 23(a)(1-4).

 Here, the first eight, original Plaintiffs qualified to be “one or more members of a class,” under

                                                   17
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 18 of 20




 the rule. However, the Amended Complaint addressed the deficiencies in the original Complaint,

 concerning the Class Allegations. Doc. 48, pp. 30-35, ¶¶ 240-264. All of the necessary

 averments were truthfully made, concerning the creation of the class, as were all the other

 necessary allegations concerning Rule 23.

        Pursuant to Rule 23, “a court that certifies a class must appoint class counsel.” Rule

 23(g)(1). In appointing counsel, the court must consider “the work counsel has done in

 identifying or investigating potential claims in the action.” Rule 23(g)(1)(A)(i). Here, Plaintiffs’

 counsel paid for all of the costs associated with constructing a fair and truthful website used to

 communicate with interested parties. Any interested party was welcome to send an under oath

 affidavit, with a photo identification, and a statement of their individual situation and damages, if

 any. From there, the parties’ communication is protected by the attorney/client privilege. Suffice

 it say, Plaintiffs’ counsel received an overwhelming response.

        Further, a company of paralegals was hired, and three additional offices were rented, with

 a dedicated phone line. The paralegals double checked the notary and registration information

 and cataloged the affidavits. Once the original Compliant was in need of Amendment, over one

 hundred a fifty Plaintiffs from 38 states had become clients, and had submitted their affidavits.

 None of these are nefarious or improper. These are people, registered to vote, who feel like their

 right to vote in the 2020 Presidential election was burdened by the conduct of the Defendants.

 Voters get discouraged when the clear evidence is that the election was unduly influenced by

 large private companies, and other individuals that had a common scheme or plan to unduly

 affect a Presidential election. Now, many voters do not have confidence in the reliability of the

 vote count in many states. That is a fact. No reasonable person can deny that. That confidence is

 the basis of the whole system. Without confidence in the integrity of a Presidential election, the

 whole system is at risk. It cannot be frivolous to make such a claim. This is how many citizens

                                                  18
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 19 of 20




 are feeling, but only those who have a right to vote can stand up if that right is burdened or

 violated.

        From the prospective of undersigned counsel, an objective viewing of the record would

 reveal a great degree of care that went into the pleadings. Many hours were spent researching

 and proof reading. In the end, Plaintiffs’ counsel has always stayed in honor. We were never

 unprofessional. We never asked for one extension, except recently when having to response to

 these endless stream of motions for sanctions. We never multiplied work, or filed frivolous

 motions. Plaintiffs filed a lawsuit, and made a plain statement of facts outlined the general

 allegations that formed the basis of the suit. We allowed counsel for Facebook and Dominion to

 have a 21-day extension to answer, and offered to stay the case to allow us to amend the

 complaint. Both Dominion and Facebook denied our request. Accordingly, we served the other

 parties, and Facebook and CTCL filed their motions to dismiss. They argued their cases, and we

 responded to establish our independent case for standing.

        Never did counsel have an improper or unethical motive to file the case. Plaintiffs’

 counsel set out to prosecute a civil rights, class action lawsuit. Ever since, Plaintiffs’ counsel has

 been under a barrage of accusations, and threats of sanctions. Plaintiffs’ counsel should not be

 punished for trying to stand up for the rights of the regular voter. Here, a class of registered

 voters had counsel to forward their claims—well founded in fact and based upon the

 Constitution. How could that be considered improper and sanctionable?

 X.     CONCLUSION

        For the reasons above, the Plaintiffs respectfully requests that this Court deny the motion

 and award undersigned counsel reasonable attorney fees for the time necessary to respond and

 any other sanction that this Court deems just under the circumstances.




                                                   19
Case 1:20-cv-03747-NRN Document 118 Filed 06/21/21 USDC Colorado Page 20 of 20




 Dated this 21st day of June, 2021.

 Respectfully submitted,

 PLAINTIFFS COUNSEL:

 By: s/Ernest J. Walker                      By: s/ Gary D. Fielder
 Ernest J. Walker (MI P58635)                Gary D. Fielder (CO 19757)
 ERNEST J. WALKER LAW OFFICE                 LAW OFFICE OF GARY FIELDER
 1444 Stuart St.                             1444 Stuart St.
 Denver, CO 80204                            Denver, CO 80204
 (720) 306-0007                              (720) 306-0007
 ernestjwalker@gmail.com                     gary@fielderlaw.net

                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on June 21, 2021, a copy of the foregoing document
 was electronically filed with the Court using the CM/ECF system which will send notification of
 such filing to all counsel of record.

 s/Gary D. Fielder
 Gary D. Fielder, Esq.
 Law Office of Gary Fielder
 1444 Stuart St.
 Denver, CO 80204
 (720)306-0007
 gary@fielderlaw.net




                                               20
